Title: To Alexander Hamilton from Benjamin Lincoln, 15 November 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, November 15, 1792. “Your Circular letter to the Collectors of the Customs under the date of Octr 25 has been received by me. In that letter I am requested to furnish you as early as possible with an estimate of the amount of bounties payable in this district on fishing vessels. It is out of my power to comply with the request with any degree of Exactness as we have not more than ten or fifteen vessels which make their fish in this district. Our merchants here are interested in vessels in different districts where they make their fish. Whether they will apply for the bonds there or here where the supplies are received I know not. I am persuaded that no evil will arise to individuals or to the public from this state of uncertainty as I am always in cash to pay all such bounties as can be demanded from me.…”
